Citation Nr: 0211946	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  98-00 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than January 31, 
1996 for the award of service connection for bilateral 
hearing loss and tinnitus.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active service from November 1972 to November 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The Board previously issued a decision in January 1999 in 
which it denied the veteran's claim.  The veteran appealed 
that decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  By Order dated in April 2001, the Court 
vacated the Board decision and remanded the matter for 
readjudication with consideration of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2002)).  Although the veteran further 
appealed the matter to the U.S. Court of Appeals for the 
Federal Circuit, that appeal was voluntarily dismissed in 
April 2002.  By letter dated in May 2002, the Board advised 
the veteran, through his representative, that he had 
additional time in which to supplement the record with 
evidence or argument in support of his appeal.  The 
representative's argument dated in August 2002 has been 
associated with the claims folder.  The case is again ready 
for appellate review.    


REMAND

As stated above, the issue on appeal is entitlement to an 
effective date earlier than January 31, 1996 for service 
connection for bilateral hearing loss and tinnitus.  In his 
December 1997 substantive appeal and during his July 1998 
personal hearing, the veteran alleged that there was clear 
and unmistakable error (CUE) in a December 1974 rating 
decision that denied service connection for bilateral hearing 
loss.  An allegation of CUE in a prior rating action is a 
separate and distinct matter that must be adjudicated as a 
discrete claim.  See Andre v. Principi, __ F.3d __, No. 01-
7008, slip op. at 12-13 (Fed. Cir. 2002).  However, when 
raised in conjunction with a claim for an earlier effective 
date for a service connection award, the outcome of the CUE 
claim will likely have a significant impact on the effective 
date determination.  Claims that are so related to each other 
should not be subject to piecemeal decision-making or 
appellate litigation.  See generally Smith v. Gober, 236 F.3d 
1370 (Fed. Cir. 2001); Parker v. Brown, 7 Vet. App. 116 
(1994); Babchak v. Principi, 3 Vet. App. 466 (1992).

Review of the claims folder reveals that the RO addressed the 
claim of clear and unmistakable error in the December 1974 
rating action in its September 1998 supplemental statement of 
the case.  However, it never promulgated a formal rating 
action or gave notice of the decision to the veteran and his 
representative with an advisory as to his appellate rights 
with respect to that issue.  VA law and regulation requires 
that such notice be provided.  See 38 U.S.C.A. § 5104 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.103, 19.25 (2001).  A 
remand is required in order to preserve the veteran's due 
process rights.  

In addition, as noted by the Court in its April 2001 Order, 
the earlier Board decision was issued prior to the enactment 
of the VCAA and the promulgation of its implementing 
regulations.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  Among other things, the VCAA enhances VA's duty 
to assist a claimant in developing facts pertinent to his 
claim and expands VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  Review of the claims folder reveals no notice 
to the veteran and his representative that directly or 
substantially reflects the duties set forth in the VCAA.  The 
RO should address this matter on remand.      

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a formal rating 
action on the veteran's claim of clear 
and unmistakable error in the December 
1974 rating decision.  The RO should 
provide the veteran and his 
representative notice of the decision and 
notice of his appellate rights as 
provided by VA law and regulation.  The 
RO should allow the applicable time for 
response from the veteran or his 
representative.  

2.  The RO must provide the veteran and 
his representative with notice and 
explanation of the VCAA and the duties set 
forth therein and offer an opportunity for 
the submission of additional evidence or 
argument in light of the statutory and 
regulatory changes.  The RO should afford 
the applicable time for response.    

3.  The RO should then readjudicate the 
claim for an effective date earlier than 
January 31, 1996 for the award of service 
connection for bilateral hearing loss and 
tinnitus.  If the disposition remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his representative 
a supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

